Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-20 are currently pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 3, 2021 and March 10, 2021 are hereby acknowledged.  All references have been considered by the examiner. Initialed copies of the PTO-1449 are included in this correspondence.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-14, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (“Multiple-Object 2-D-3-D Registration for Noninvasive Pose Identification of Fracture Fragments,” IEEE Transactions on Biomedical Engineering, Vol. 58, No. 6, June 2011, p.1592-1601) in view of Furnstahl et al. (“Computer assisted reconstruction of complex proximal humerus fractures for preoperative planning,” Medical Image Analysis 16 (2012) No. 3, p. 704-720; IDS).

Regarding claim 1, Gong teaches a method for registering one or more structures to a desired orientation for planning and guidance for surgery (e.g., This paper presents a multiple-object 2-D–3-D registration technique for noninvasively identifying the poses of fracture fragments in the space of a preoperative treatment plan. The plan is made by manipulating and aligning computer models of individual fracture fragments that are segmented from a diagnostic computed tomography. Gong: Abstract L.1-6. In computer-assisted surgery (CAS), a fundamental task is to accurately establish a spatial correspondence between a preoperative treatment plan and the patient in operating room (OR). Gong: p.1592 c.1 para.3 L.1-4), the method comprising: 
in a preoperative stage, obtaining one or more 3D models of one or more structures from one or more CT images using an image processing segmentation technique or a manual segmentation technique (e.g., The preoperative treatment plan has as its goal the surgeon’s ideal shape of the bone after the reduction. The plan is made by manipulating and aligning computer models of individual fracture fragments that are segmented from a diagnostic CT. The output of the planning process is a set of rigid-body transforms, one per fragment, that transform the fragment models from their local coordinate frames in the diagnostic CT to the coordinate frame of the treatment plan such that the ideal bone shape is obtained. Gong: p.1593 c.2 para.1 L.1-9.  We used a semiautomatic active contour-based technique [13] to segment the fragments, then manually corrected the boundaries where large segmentation errors occurred.  Gong: p.1593 c.2 para.1 L.12-14); 
in the preoperative stage, registering the one or more structures to a template that is adapted to an alternating registration for a patient-specific shape and pose for a desired reduction and corresponding reduction transformations (e.g., The preoperative treatment plan has as its goal the surgeon’s ideal shape of the bone after the reduction.  The plan is made by manipulating and aligning computer models of individual fracture fragments that are segmented from a diagnostic CT. Gong: p.1593 c.2 para.1 L.1-5.  In the simplest method, the fragment models are interactively manipulated on a computer screen, and the ﬁnal shape of the bone is determined according to user’s expertise [14]–[17]. Several automatic planning techniques have also been proposed before, either based on the reﬂected contralateral bone [18], [19], or a statistical shape model of the bone [9], [20]–[22] as the planning reference. The accuracy of surgical planning and the approach taken to generate the plan are irrelevant to the accuracy of the proposed registration method. However, we use the transforms obtained during planning as the ground truth for validation of the 2-D-3-D registration technique. Gong: p.1593 c.2 para. 2 L.2-12. In this paper, we describe a new, computationally efﬁcient, multiple-object 2-D-3-D registration technique, aiming at solving the pose identiﬁcation problem in fracture treatment. Gong: p.1593 c.1 para.3 L.1-3. The registration process estimates two types of transforms: one global transform, ORTplan, that is applied to the entire treatment plan, and a set of local transforms, {planTmodel’(i)},i = 1,...,N, that are applied to the individual fragment models. Gong: p.1594 c.1 para.1 L.1-4. The global transform maps the treatment plan to the patient in the OR, and the local transforms reposition the models within the treatment plan so that their ﬁnal positions match the intraoperative positions of the corresponding fragments. Gong: p.1594 c.1 para.2 L.1-4. The goal of optimization is to ﬁnd a set of transform parameters that minimize the similarity metric deﬁned in (5). As the metric function is highly nonlinear and also due to the involvement of multiple fragments, we use a coarse-to-ﬁne two-level optimization scheme. At each level, we perform two types of optimizations in an alternating and iterative fashion. Gong: p.1594 c.2 para.4. See 1_1 below); 
in an intraoperative stage, mapping the one or more structures to one or more radiographs via a 3D-2D registration that iteratively optimizes a similarity metric between acquired and simulated radiographs (e.g., In this study, ﬂuoroscopic images are captured by using a GE OEC 9800 C-arm. We assume that the pose of the C-arm is tracked; hence, the relative position of ﬂuoroscopic images is known. We also assume that the images are calibrated and distortion-free, and the imaging parameters such as the distance of the X-ray source to the OR table are known. These assumptions can be satisﬁed by tracking the position of the C-arm relative to the OR table by using an optical tracking technique or using specialized ﬁducials in the image.  Gong: p.1593 c.2 para.3. The registration technique iteratively updates the treatment plan and matches its digitally reconstructed radiographs to a small number of intraoperative ﬂuoroscopic images. The proposed approach combines an image similarity metric that integrates edge information with mutual information, and a global-local optimization scheme, to deal with challenges associated with the registration of multiple small fragments and limited imaging orientations in the operating room. Gong: Abstract L.6-13,  The main components of our multiple-object 2-D-3-D registration algorithm are illustrated in Fig. 1. The three inputs are: 1) the preoperative treatment plan as the moving data (see Section II-A); 2) a set of intraoperative ﬂuoroscopic images as the ﬁxed data (see Section II-B); and 3) an initial transform on the treatment plan that roughly aligns the treatment plan with the ﬂuoroscopic images (see Section II-C). To ﬁnd the poses of the intraoperative fragments in the space of the treatment plan, the transform is iteratively reﬁned until the generated DRRs of the transformed treatment plan (see Section II-E) are similar to the ﬂuoroscopic images (see Section II-D).  Gong: p.1593 c.1 para.5 L.1-11. A similarity metric is deﬁned over the ﬂuoroscopic images and the corresponding DRRs of the transformed treatment plan.  Gong: p.1594 c.1 para.4 L.1-2); and 
in the intraoperative stage, providing an output that is representative of a radiograph or a 3D tomographic representation to provide guidance to a user (e.g., To identify the pose, a treatment plan generated from preoperative data, such as computed tomography (CT) images of the trauma region, is mapped to intraoperative ﬂuoroscopic images through an image registration process. Gong: p.1592 c.2 para.2 L.2-6. The registration process is usually performed by maximizing a similarity metric between simulated ﬂuoroscopic images generated from the CT data, called digitally reconstructed radiographs (DRRs), and the actual ﬂuoroscopic images. Gong: p.1592 c.2 para.2 L.9-13. The CT has a resolution of 512 × 512 × 72 voxels and a spacing of 0.174 × 0.174 × 1 mm3 (lower resolution CT could also be used as long as fragment models can be accurately extracted). Gong: p.1596 c.1 para.4 L.2-5.  Therefore, the CT images is a 3D image and as a result of the registration, a 3D CT image and radiographs are obtained).
While Gong does not explicitly teach, Furnstahl teaches:
(1_1). in the preoperative stage, registering the one or more structures to a template that is adapted to an alternating registration for a patient-specific shape and pose for a desired reduction and corresponding reduction transformations (e.g., Operative treatment of displaced fractures of the proximal humerus is among the most difficult problems in orthopedic shoulder surgery. An accurate preoperative assessment of fragment displacement is crucial for a successful joint restoration. We present a computer assisted approach to precisely quantify these displacements. The bone is virtually reconstructed by multi-fragment alignment. In case of largely displaced pieces, a reconstruction template based on the contralateral humerus is incorporated in the algorithm to determine the optimal assembly. Furnstahl: Abstract L.1-6. The main goal of this registration step is to find a rigid transformation for each fragment in order to reassemble the fracture based on the contralateral geometry. To this end, multiple registrations based on initially coarse alignments with the template are performed for each fragment. Furnstahl: p.707 c.1 para.2 L.1-5.  Therefore, the template provides a planning reference (Gong: p.1593 c.2 para.2 L.8) to align (register) the multiple fragments);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Furnstahl into the teaching of Gong so that multiple fragments are aligned with the template that produces an alignment referenced of the multiple fragments. 

Regarding claim 2, the combined teaching of Gong and Furnstahl teaches the method of claim 1, wherein the one or more structures comprise one or more anatomical structures (e.g., Most current 2-D-3D registration techniques handle only one large or long bone such as pelvis or femur. Gong: p.1592 c.2 para.3 L.18-20), an anatomy with multiple components (e.g., another technique involves feature-based registration [10]; however, this approach depends on accurate segmentation of fracture fragments within the image and is speciﬁcally designed for cylindrically shaped bone structures such as the femur. Gong: p.1593 c.1 para.2 L.1-5), one or more anatomical structures and one or more surgical instruments, and combinations thereof.

Regarding claim 3, the combined teaching of Gong and Furnstahl teaches the method of claim 2, wherein the multiple components comprise one or more bone fragment components (e.g., to generate two fracture cases: a two-fragment fracture case (see Fig. 3) and a three-fragment fracture case (see Fig. 4).  Gong: p.1596 c.1 para.4 L.6-8 and Figs. 3 and 4; reproduced below for reference.

    PNG
    media_image1.png
    697
    688
    media_image1.png
    Greyscale

).

Regarding claim 5, the combined teaching of Gong and Furnstahl teaches the method of claim 1, wherein the output comprises a 2D x-ray image (e.g., We also assume that the images are calibrated and distortion-free, and the imaging parameters such as the distance of the X-ray source to the OR table are known. Gong: p.1593 c.2 para.3 L.4-6) or a 3D shape representation of the anatomy as evident in the 2D x-ray image.

Regarding claim 6, the combined teaching of Gong and Furnstahl teaches the method of claim 1, wherein the registering comprises computing a cost function for multi-body registration (e.g., Several automatic planning techniques have also been proposed before, either based on the reﬂected contralateral bone [18], [19], or a statistical shape model of the bone [9], [20]–[22] as the planning reference. The accuracy of surgical planning and the approach taken to generate the plan are irrelevant to the accuracy of the proposed registration method. However, we use the transforms obtained during planning as the ground truth for validation of the 2-D–3-D registration technique.  Gong: p.1593 c.2 para.2 L.5-12. See 1_1 for template) based on a disparity between the template and positions of the one or more structures (e.g., MI is used as the cost function, and user interaction is necessary to remove the impact of outliers in ﬂuoroscopic images. Gong: p.1593 c.1 para.1 L.9-11.  We use a similarity metric that integrates edge information with MI in order to obtain a more accurate and smoother cost function in a very noisy image environment. Gong: p.1593 c.1 para.3 L.3-6).

Regarding claim 8, the combined teaching of Gong and Furnstahl teaches the method of claim 1, wherein the one or more structures comprise multiple bone fragments of a pelvis or another multi-bone anatomy structure (e.g., Most current 2-D-3-D registration techniques handle only one large or long bone such as pelvis or femur. In fracture treatment, multiple and maybe small bones are involved, which not only increase the computation complexity, but also increase the likelihood of occlusion in ﬂuoroscopic images. Gong: p.1592 c.2 para.3 L.1-6) and the cost function (e.g., Several automatic planning techniques have also been proposed before, either based on the reﬂected contralateral bone [18], [19], or a statistical shape model of the bone [9], [20]–[22] as the planning reference. The accuracy of surgical planning and the approach taken to generate the plan are irrelevant to the accuracy of the proposed registration method. However, we use the transforms obtained during planning as the ground truth for validation of the 2-D–3-D registration technique.  Gong: p.1593 c.2 para.2 L.5-12. See 1_1 for template.  It is obvious that as the pelvis or femur is considered, a planning reference (template) of pelvis or femur is referred) is computed based on a disparity between a pelvis template and the multiple bone fragments (e.g., MI is used as the cost function, and user interaction is necessary to remove the impact of outliers in ﬂuoroscopic images. Gong: p.1593 c.1 para.1 L.9-11.  We use a similarity metric that integrates edge information with MI in order to obtain a more accurate and smoother cost function in a very noisy image environment. Gong: p.1593 c.1 para.3 L.3-6).

Regarding claim 9, the combined teaching of Gong and Furnstahl teaches the method of claim 8, wherein the cost function is further computed based on a fragment collision regularization or a disparity between a template of a joint and multiple bone components (e.g., MI is used as the cost function, and user interaction is necessary to remove the impact of outliers in ﬂuoroscopic images. Gong: p.1593 c.1 para.1 L.9-11.  We use a similarity metric that integrates edge information with MI in order to obtain a more accurate and smoother cost function in a very noisy image environment. Gong: p.1593 c.1 para.3 L.3-6. A few studies explore multiple-object 2-D–3-D registration. Dalvi et al. [7] used phase-based mutual information (MI) as the similarity metric for registering femur and tibia to ﬂuoroscopic images of the knee joint. Each bone is separately registered to the joint images as a conventional 2-D-3-D registration, and the phase information is used to reduce the impact of the outliers, i.e., the other bone shown in the joint images. Gong: p.1592 c.2 para.3 L.1-7.  Therefore, as a knee joint with femur and tibia are considered in this scenario, a template of the knee joint with the two bones are considered).

Regarding claim 10, the combined teaching of Gong and Furnstahl teaches the method of claim 8, wherein the disparity is a squared difference or a disparity between a template of a joint and multiple bone component (e.g., MI is used as the cost function, and user interaction is necessary to remove the impact of outliers in ﬂuoroscopic images. Gong: p.1593 c.1 para.1 L.9-11.  We use a similarity metric that integrates edge information with MI in order to obtain a more accurate and smoother cost function in a very noisy image environment. Gong: p.1593 c.1 para.3 L.3-6. A few studies explore multiple-object 2-D–3-D registration. Dalvi et al. [7] used phase-based mutual information (MI) as the similarity metric for registering femur and tibia to ﬂuoroscopic images of the knee joint. Each bone is separately registered to the joint images as a conventional 2-D-3-D registration, and the phase information is used to reduce the impact of the outliers, i.e., the other bone shown in the joint images. Gong: p.1592 c.2 para.3 L.1-7.  Therefore, as a knee joint with femur and tibia are considered in this scenario, a template of the knee joint with the two bones are considered).

Regarding claim 11, the combined teaching of Gong and Furnstahl teaches the method of claim 1, wherein the image processing segmentation techniques comprises a max-flow min-cut segmentation technique, an image processing segmentation technique (e.g., As a preprocessing step, a region growing algorithm was applied to segment each fragment into planar regions of similar orientation (i.e. fracture facets). Furnstahl: p.705 c.2 para.2 L.2-4), or a manual segmentation technique (e.g., We used a semiautomatic active contour-based technique [13] to segment the fragments, then manually corrected the boundaries where large segmentation errors occurred. Gong: p.1593 c.2 para. 1 L.12-14).

Regarding claims 12-14 and 16-17, the claims are system claims of method claims 1-3 and 5-6 respectively.  The claims are similar in scope to claims 1-3 and 5-6 respectively and they are rejected under similar rationale as claims 1-3 and 5-6 respectively.
Gong further teaches that “Each registration in our experiments takes about 3–9 min to complete, and the experiments are performed on a personal computer with the following conﬁguration: Windows XP, Intel Core 2 2.4 GHz CPU, 3 GB RAM, nVidia GeForce 8600 GT graphics card, and 256 MB VRAM. We expect that better performance could be achieved by using a more advanced graphics hardware.” (Gong: p.1600 c.1 para.4 L.6-12).

Regarding claim 20, the claim is a computer readable medium claim of method claim 1.  The claim is similar in scope to claim 1 and it is rejected under similar rationale as claim 1.
Gong further teaches that “Each registration in our experiments takes about 3–9 min to complete, and the experiments are performed on a personal computer with the following conﬁguration: Windows XP, Intel Core 2 2.4 GHz CPU, 3 GB RAM, nVidia GeForce 8600 GT graphics card, and 256 MB VRAM. We expect that better performance could be achieved by using a more advanced graphics hardware.” (Gong: p.1600 c.1 para.4 L.6-12).  It is inherent that a computer includes a storage medium that stores the application software to perform the functions of the software when executed by the CPU of the computer system.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gong in view of Furnstahl as applied to claim 1 and further in view of Bossa et al. (“Statistical model of similarity transformations: Building a multi-object pose model of brain structures,” Proceedings of the 2006 Conference on Computer Vision and Pattern Recognition Workshop (CVPRW’06), (2006) p.1-8; IDS).

Regarding claim 4, the combined teaching of Gong and Furnstahl teaches the method of claim 1, wherein the template is based on a statistical shape model and a statistical pose model (e.g., Several automatic planning techniques have also been proposed before, either based on the reﬂected contralateral bone [18], [19], or a statistical shape model of the bone [9], [20]–[22] as the planning reference. Gong: p.1593 c.2 para.2 L.5-8. The registration determines not only the poses of the fragments, but also the shape of the original bone by simultaneously registering the fragments to a statistical shape model of the bone. Gong: p.1593 c.1 para.1 L.5-8. The algorithm has small capture range and signiﬁcant computation cost, given the large number of parameters that have to be optimized for pose identiﬁcation and the shape model. Gong: p.1593 c.1 para.1 L.12-15. See 1_1 above on template. It is obvious that similar to the shape model, the pose of fragments are registering simultaneously to a statistical model of the bone.  See 4_1 below). 
While the combined teaching of Gong and Furnstahl does not explicitly teach, Bossa teaches:
(4_1). wherein the template is based on a statistical shape model and a statistical pose model (e.g., In most of computational anatomy studies, pose is dis-regarded because pose information mainly depends on non-relevant external factors. However, the relative pose among different objects belonging to a complex multi-object system may be useful for diagnosis, prognosis and monitoring. Bossa: Abstract L.1-5. Given two objects Si and Sj, either with same or different shape, described by a discrete or continuous set of points with known correspondence, pose is deﬁned by the similarity transformation that minimizes the distance

    PNG
    media_image2.png
    69
    433
    media_image2.png
    Greyscale

where D2 is the sum (integral in the case of continuous shape representation) of square distances between corresponding points. For point distribution models, transformation (20) can be computed with a closed form formula [14]. Bossa: sec.2.4 para.1  In order to build a statistical pose model, a template shape is required. The template shape was selected as the mean shape, deﬁned as 

    PNG
    media_image3.png
    89
    428
    media_image3.png
    Greyscale

where D2P is the squared Procrustes distance, i.e. the distance D2 after Procrustes alignment 

    PNG
    media_image4.png
    66
    430
    media_image4.png
    Greyscale

Bossa: sec.2.4 para.2. The pose of each shape Si is characterized by the similarity transformation Ti that best ﬁts the mean shape R into Si: 

    PNG
    media_image5.png
    73
    418
    media_image5.png
    Greyscale

as shown in Figure 2. Finally, the pose model is obtained by applying PGA deﬁned before to the set of Ti. Bossa: sec.2.4 para.3.  Therefore, with the defined template in Furnstahl, pose identification of Gong can be built statistical pose model)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bossa into the combined teaching of Gong and Furnstahl so that a statistical pose model can be built from pose identification.

Regarding claim 15, the claim is a system claim of method claim 4.  The claim is similar in scope to claim 4 and it is rejected under similar rationale as claim 4.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gong in view of Furnstahl as applied to claim 1 and further in view of Albrecht et al. (“Posterior shape models,” Medical Image Analysis, (2013), Vol. 17, p.959-973; IDS).

Regarding claim 7, the combined teaching of Gong and Furnstahl teaches the method of claim 6, wherein the cost function is further computed based on a fragment collision constraint or regularization (see 7_1 below).
While the combined teaching of Gong and Furnstahl does not explicitly teach, Albrecht teaches:
(7_1). the cost function is further computed based on a fragment collision constraint or regularization (e.g., We present a method to compute the conditional distribution of a statistical shape model given partial data. The result is a "posterior shape model", which is again a statistical shape model of the same form as the original model. This allows its direct use in the variety of algorithms that include prior knowledge about the variability of a class of shapes with a statistical shape model. Posterior shape models then provide a statistically sound yet easy method to integrate partial data into these algorithms. Usually, shape models represent a complete organ, for instance in our experiments the femur bone, modeled by a multivariate normal distribution. But because in many application certain parts of the shape are known a priori, it is of great interest to model the posterior distribution of the whole shape given the known parts. These could be isolated landmark points or larger portions of the shape, like the healthy part of a pathological or damaged organ. However, because for most shape models the dimensionality of the data is much higher than the number of examples, the normal distribution is singular, and the conditional distribution not readily available. In this paper, we present two main contributions: First, we show how the posterior model can be efficiently computed as a statistical shape model in standard form and used in any shape model algorithm.  Albrecht: Abstract L.1-14. De Bruijne et al. (2007) compute a conditional shape model of a human vertebra given its neighboring vertebrae. They compute the conditional distribution with a regularization term of the form 2I and use the posterior shape model to classify fractures of the vertebrae. This posterior model seems very similar to our approach, but no details of its computation, especially for datasets larger than 2D vertebra shapes are given.  Albrecht: p.960 c.2 para.3 L.1-7);
It would have been obvious to combine the teaching of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Albrecht into the combined teaching of Gong and Furnstahl so that a regularization term is included to efficiently computed a statistical shape model used in any shape model algorithm.

Regarding claim 18, the claim is a system claim of method claim 7.  The claim is similar in scope to claim 7 and it is rejected under similar rationale as claim 7.

Allowable Subject Matter
Claim 19 is objected to being dependent upon rejected base claim.  The claim would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter in claim 19:  The prior art of record, either individually or in combination, fails to teach the claimed limitation in the following:
wherein the cost function is further computed based on a fragment collision regularization.
as recited in claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850. The examiner can normally be reached 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611